Citation Nr: 0610626	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case for procedural and 
evidentiary considerations in October 2004, and that the 
action requested in its remand has been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.

The Board further notes that correspondence from the veteran 
received in October 2005, seems to imply that the veteran is 
seeking to reopen the previous denial of his claim for 
service connection for a right hip, knee, and foot disorder.  
If the veteran wishes to pursue such a claim, he should file 
a written claim with the regional office (RO).  

The Board also notes that language in the representative's 
recent informal hearing presentation raises the issue of 
entitlement to special monthly compensation based on the need 
for aid and attendance by the veteran.  This issue is 
referred to the RO for appropriate adjudication.

Finally, while the Board notes that additional documents were 
provided by the veteran in October 2005 and by his 
representative in March 2006 without initial review by the 
RO, remand for this purpose is unwarranted where the veteran 
waived review of such evidence in October 2005, and the 
evidence includes documents which are already of record or 
pertain to the treatment or evaluation of nonservice-
connected disability.


FINDING OF FACT

The veteran does not have service-connected loss of use of 
the lower extremities that by itself, or in conjunction with 
service-connected residuals of organic disease or injury, 
precludes locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  



CONCLUSION OF LAW

The criteria for specially adapted housing or special home 
adaptation have not been met.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. §§ 3.809, 3.809a (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has now been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the evidence needed to substantiate his claim.

First, in the initial rating action which denied the claim in 
December 2001 and September 2002 statement of the case, the 
veteran was advised of the applicable law and regulations, 
and that the record did not reflect that he had qualifying 
service-connected disability that met the necessary 
requirements.

Following the Board's remand in October 2004, the veteran was 
provided with a November 2004 letter that outlined the 
evidence necessary to substantiate a claim for specially 
adapted housing or special home adaptation, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Thereafter, following additional VA examination in January 
2005, a July 2005 supplemental statement of the case notified 
the veteran that the evidence still did not demonstrate that 
the veteran had qualifying service-connected disability that 
met the requirements for specially adapted housing or special 
home adaptation.

Although the November 2004 VCAA notice letter came after the 
December 2001 rating action that originally denied the claim, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any medical opinion or other evidence in response to 
those provided by VA physicians in January 2005.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection has been granted for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; type II 
diabetes mellitus, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling; and 
sexual dysfunction associated with type II diabetes mellitus, 
evaluated as noncompensable.  

The combined schedular evaluation is 70 percent (bilateral 
factor considered).  Entitlement has been established for a 
total compensation evaluation based on individual 
unemployability (TDIU), effective from February 22, 2001.

Entitlement has also been established for special monthly 
compensation based on loss of use of a creative organ.

A March 2001 VA outpatient record reflects that the veteran 
had severe degenerative joint disease (DJD) of the right hip 
and history of knee pain bilaterally, the right worse than 
the left.  It was also noted that the veteran had difficulty 
climbing stairs, needed railings for the home and 
modification of his bathroom, and used a cane.  

July 2001 VA joints examination revealed that the veteran 
reported pain in the right hip that had now reached the point 
where he had difficulty ambulating and used a cane.  The 
veteran also complained of pain in the right knee, and the 
impression was severe osteoarthrosis of the right hip with 
end-stage disease and mild right knee osteoarthrosis.

VA diabetes mellitus examination in July 2001 revealed that 
the veteran's complaints included a few years of numbness and 
tingling of his feet more so than his hands at nighttime more 
so than daytime.  Extremities were noted to be without 
clubbing, cyanosis, edema or rash.  There was decreased 
sensation at the feet.  The diagnosis included non-insulin 
dependent diabetes mellitus with peripheral diabetic 
neuropathy and diabetic gum disease with severe periodontitis 
due to diabetes.

VA eye examination in January 2005 revealed that the examiner 
reviewed the claims file in conjunction with his examination 
of the veteran.  The veteran's best corrected visual acuity 
was 20/20 bilaterally.  The assessment included diabetes 
mellitus without diabetic retinopathy.  It was further noted 
that the veteran's cataracts and dry eyes were not related to 
his diabetes.  The examiner also indicated that the veteran 
did not have blindness in both eyes having only light 
perception, or blindness in both eye with 5/200 visual acuity 
or less.

VA joints examination in January 2005 revealed that with 
respect to the veteran's peripheral nerves, the veteran 
complained of tingling in the feet for four years, numbness, 
and burning every night.  It was noted that the veteran could 
walk one block, but used a cane to walk and limped.  It was 
also noted that the veteran had a problem getting into a tub 
because the side of the tub was at least four feet high, and 
he had to climb over the side to get in so he could have a 
shower.  He needed assistance to get into the shower in the 
bath to have a shower.  Physical examination revealed 
strength in the thigh and leg muscles of the lower extremity 
of 4/5 bilaterally.  There was some wasting of the leg 
muscles in the quadriceps and the calf muscles.  Sensation to 
pinprick and light touch was diminished in the ankles and 
feet.  Reflexes at the knee and ankles were diminished 
bilaterally.  Examination of the hips and knees revealed 
limitation of motion with pain.  The diagnoses included 
diabetes mellitus type 2, no activity restriction, mild 
peripheral neuropathy of the right and left lower extremity 
secondary to diabetes, and mild arthritis of the hips.  

The examiner opined that service-connected disability did not 
cause loss of use of any extremity, and that the veteran did 
not suffer from residuals of organic disease or injury which 
so affected the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  The examiner went on to comment that 
the veteran's service-connected disability was mainly 
diabetes mellitus and secondary peripheral neuropathy, and 
that the arthritis in the hips and wrist were nonservice-
connected and did cause a mild degree of disability.  The 
examiner believed that the main disability the veteran 
experienced at home was difficulty in climbing a bath with a 
4 feet side that he had to negotiate in order to get into the 
bath and have a shower.  The examiner stated that a separate 
shower install would solve this problem.

A VA outpatient record from January 2005 notes that the 
veteran still suffered from DJD of his hip and wanted a lift 
chair.


II.  Analysis

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service- connected disability due to: (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (4) the loss of use of 
one lower extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).  "Preclude 
locomotion" is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2005).

The Board has carefully considered the evidence and 
contentions of record and first notes that since the veteran 
is not service-connected for any disability of the upper 
extremity, there is no evidence of blindness, and the 
veteran's representative has essentially conceded that 
entitlement is not warranted pursuant to 38 C.F.R. § 3.809a, 
the Board finds that the preponderance of the evidence is 
clearly against the grant of special home adaptation.  

Turning next to the veteran's claim for specially adapted 
housing, the veteran bases his claim on the assertion that 
his service-connected lower extremity disability is 
manifested by symptoms consistent with the requirement of 
loss of use under 38 C.F.R. § 3.809(b)(1) or that 
alternatively, the combination of the loss of use of one 
extremity together with residuals of the veteran's organic 
disease of diabetes mellitus so affects the functions of 
balance or propulsion as to entitle the veteran to the 
benefit he seeks under 38 C.F.R. § 3.809(b)(3).

However, the overall record also reflects that the veteran 
suffers from nonservice-connected debilitating symptoms of 
right hip DJD for which he has considered hip replacement, 
and recent examination revealed nonservice-connected wrist 
strain and complaints of pain in the knees and ankles.  
Moreover, the veteran underwent comprehensive VA examination 
in January 2005, after which the examiner unequivocally 
concluded that service-connected disability did not cause 
loss of use of any extremity, and that the veteran did not 
suffer from residuals of organic disease or injury which so 
affected the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  The Board further notes that while 
the veteran's representative may opine that the veteran's 
peripheral neuropathy and diabetes alone cause loss of 
locomotion sufficient to warrant a finding of loss of use 
and/or impaired balance and propulsion for the Board to grant 
the benefit sought, the representative's statements are not 
supported by competent medical opinion and are entitled to 
little or no weight as layperson statements.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran had every 
opportunity to provide an opinion in response to the opinions 
of the January 2005 VA joints examiner, but apparently chose 
not to do so.  

Thus, based on all of the foregoing, the Board finds that it 
has no alternative but to find that a preponderance of the 
evidence is also against the grant of specially adapted 
housing under 38 C.F.R. § 3.809.



ORDER

Entitlement to specially adapted housing or special home 
adaptation is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


